—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered February 5, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that, following the reading of his Miranda warnings at the scene of his arrest, he had remained silent as to the last question. It is true that no waiver of Miranda rights may be presumed from a defendant’s silence alone (see, People v Nunez, 176 AD2d 70, 71, affd 80 NY2d 858, citing Miranda v Arizona, 384 US 436). Here, however, upon arrival at the precinct, detectives issued a fresh set of Miranda warnings and the defendant expressly waived his right to remain silent and not be questioned. Accordingly, the detectives properly questioned the defendant about the crime (cf., People v Breland, 145 AD2d 639). Further, all of the statements sought to be suppressed were made subsequent to the defendant’s explicit acknowledgement of understanding and waiver of his Miranda rights. Thus, the motion for suppression was properly denied (see, People v Sirno, 76 NY2d 967, 968).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. S. Miller, J. P., Ritter, Thompson and Joy, JJ., concur.